REASONS FOR ALLOWANCE 
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 1 (and its dependents), the prior art does not disclose the claimed apparatus specifically including as the distinguishing features in combination with the other limitations the claimed “intersection between an end of the first section and the seventh surface of the fourth section and a reflective coating forming a reflective surface on the first, third, fifth and seventh surfaces, the reflective surface being continuous across at least one of the first, second and third creases, and the reflective coating being discontinuous at the intersection.”
 	Regarding independent claim 18 (and its dependents), the prior art does not disclose the claimed apparatus specifically including as the distinguishing features in combination with the other limitations the claimed “reflective coating on the first surfaces of each of the N sections forming a reflective surface, the reflective surface being continuous across at least one of the N-1 creases, and the reflective coating being discontinuous at the assembly gap; and a seal covering the assembly gap at the intersection.”
 	Regarding independent claim 22 (and its dependents), the prior art does not disclose the claimed method specifically including as the distinguishing features in combination with the other limitations the claimed “forming a light tunnel by forming N-1 creases between adjacent ones of the N sections at locations corresponding to the longitudinal grooves, the reflective 
 	Regarding independent claim 30, the prior art does not disclose the claimed optical engine specifically including as the distinguishing features in combination with the other limitations the claimed “the reflective coating being discontinuous at the intersection; projection optics having an optics input and an optics output, the projection optics configured to project projection output light at the optics output responsive to a modulated light at the optics input, in which a focal point of the optics input matches a divergence of the modulated light; and a spatial light modulator optically coupled between the light tunnel output and the optics input, the spatial light modulator configured to provide the modulated light responsive to the divergent light.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments 
The information disclosure statement (IDS) submitted on 3/4/2020 and 9/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	The drawings filed 3/4/2020 have been accepted by the examiner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.